Exhibit 99.1 MINEFINDERS CORPORATION LTD. TSX : MFL NYSE AMEX : MFN Suite 2288-1177 West Hastings St. Vancouver, BC V6E 2K3 Tel. (604) 687-6263 Fax (604) 687-6267 www.minefinders.com NEWS RELEASE MINEFINDERS ANNOUNCES FIRST QUARTER 2 RESULTS (All figures are in United States dollars unless otherwise stated) Vancouver, British Columbia – May 5, 2010 – Minefinders Corporation Ltd. today reported its first quarter 2010 results and announced the resignation of Gregg Bush as Chief Operating Officer. First quarter 2010 summary, compared with first quarter 2009: · Revenue of $26.4 million compared with none. · Net loss of $0.3 million or $0.00 per share compared with a loss of $6.2 million or $0.10 per share. · Positive operating cash flow before changes in working capital of $6.6 million compared with negative operating cash flow before changes in working capital of $4.5 million. · Proceeds of $26.4 million from the sale of 19,684 ounces of gold and 260,668 ounces of silver at an operating cash cost of $609 per gold equivalent ounce sold compared with proceeds of $16.1 million on the sale of 13,313 ounces of gold and 273,381 ounces of silver at an operating cash cost of $472 per gold equivalent ounce sold. · Gold production of 18,778 ounces in the first quarter of 2010 compared with 14,169 ounces produced in the first quarter of 2009. Silver production of 245,086 ounces in the first quarter of 2010 compared with 282,429 ounces produced in the first quarter of “The Company had a strong quarter overall, highlighted by the Dolores mine exceeding minimum gold production guidance for the first quarter and the Company’s addition to the S&P/TSX Global Gold Index and Global Mining Index,” said Mark Bailey, President and CEO of Minefinders. Financial and Operating Results At March 31, 2010 the Company had $26.8 million in cash and cash equivalents and net working capital of $50.9 million. The Company recorded a net loss for the first quarter of 2010 of $0.3 million, or $0.00 per share compared with a net loss of $6.2 million, or $0.10 per share in the first quarter of 2009 and a positive operating cash flow before changes in working capital of $6.6 million compared with negative operating cash flow before changes in working capital of $4.5 million in the first quarter of 2009. First quarter 2010 operations compared with first quarter 2009 Q1 2010 Q1 2009 (1) Ore crushed and stacked 1,438,121 1,272,577 Gold production (oz) 18,778 14,169 Silver production (oz) 245,086 282,429 Sales proceeds $ 26.4 million $ 16.1 million Gold equivalent volume sold (oz) (2) 23,650 17,152 Cash operating cost per gold equivalent ounce sold (2) $ 609 $ 472 Total cash cost per gold equivalent ounce sold (2) $ 643 $ 484 Gold volume sold (oz) 19,684 13,313 Average realized gold price (per oz) $ 1,118 $ 939 Silver volume sold 260,668 273,381 Average realized silver price (per oz) $ 16.88 $ 13.17 (1) Reflects pre-commercial production from January 1, 2009 to March 31, (2) Using a ratio of 66 ounces of silver to one ounce of gold in Q1, 2010 and 71 ounces of silver to one ounce of gold in Q1, 2009. Minefinders commenced pre-commercial production of gold and silver in November of 2008.
